Citation Nr: 1701554	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  16-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Allen Grumpenberger, Agent


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from November 1972 to April 1972, with service in the National Guard from November 1971 to November 1977. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

The Veteran was scheduled to appear before the Board via videoconference hearing on November 16, 2016; however, by a November 14, 2016, statement of the Veteran's agent, the Veteran cancelled his Board hearing.  The Veteran's agent asserted that the Veteran would elect to be heard by the Board if his claim remained denied resultant to additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's agent, in November 2016, supplemented the record with the Veteran's relevant private treatment records.  The agent specifically requested AOJ consideration of the additional evidence.  Thus, on remand, the AOJ should readjudicate the Veteran's claim of entitlement to service connection for a lumbar spine disability and issue a Supplemental Statement of the Case (SSOC).

Accordingly, the case is REMANDED for the following action:

After completing any additional notification and/or development that may be warranted, specifically to include reviewing the private treatment records submitted by the Veteran's agent in November 2016; issue a SSOC to the Veteran and his agent readjudicating the claim of entitlement to service connection for a lumbar spine disability.  The Veteran and his agent should have a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




